United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1162
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Junior C. Menteer,                       *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: September 9, 2003

                                   Filed: November 21, 2003
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and BYE, Circuit Judges.
                         ___________

BYE, Circuit Judge.

      After a jury convicted Junior C. Menteer of being a felon in possession of a
firearm and ammunition, the district court1 sentenced him to 240 months
imprisonment under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e),
because he had three prior violent felonies. Menteer appeals his conviction and
sentence arguing 1) the district court erred in denying his motion to suppress evidence
from the allegedly unlawful search of his vehicle, 2) the district court erred in

      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
admitting incriminating statements he made following the search because the
government did not introduce those statements during his suppression hearing, 3) one
of the three prior convictions used to trigger armed career criminal status should not
have counted as a violent felony, and 4) the federal firearm statutes are
unconstitutional. We affirm.

                                           I

       On April 4, 2001, Trooper Glen Ward of the Missouri State Highway Patrol
received a dispatch call informing him the driver of a U-Haul truck traveling north
on U.S. Highway 65 had no driver's license. Trooper Ward located the truck near
Trenton, Missouri, and stopped it shortly after the driver drove through a stop sign
at the bottom of an exit ramp. The driver exited the truck, but reached back in and
appeared to grab something as the trooper approached. Ward drew his gun and told
the driver to show his hands. The driver did, and the trooper holstered his weapon.

       The trooper identified the driver as Menteer, and verified Menteer had no
driver's license. Ward issued Menteer a summons, explaining it block by block as
was his habit. After Menteer signed the summons, Ward told him he was free to go
but asked if he had anything illegal in the vehicle. Menteer initially replied no, and
Ward asked for consent to search the vehicle. Menteer signed a consent form to
search the vehicle.

       After Menteer signed the form, Ward became concerned about Menteer's
ability to read the form. So the trooper read the form to him and asked again whether
Menteer consented to the search. Menteer said he did. Trooper Ward asked again
whether there was anything illegal in the vehicle, and Menteer said there was a gun
under the front seat. Ward found a fully-loaded pistol under the front seat in the area
where Menteer had been reaching at the time of the initial stop. Ward also discovered
two boxes of ammunition and loose .22 caliber shells in a duffle bag inside the

                                         -2-
vehicle. After determining Menteer was a convicted felon, Ward placed Menteer
under arrest and transported him to the Grundy County (Missouri) Sheriff's
Department. The total time of the stop and detention prior to arrest was fifteen to
twenty-five minutes.

       Lieutenant James Ripley of the Missouri State Highway Patrol subsequently
transported Menteer from the Grundy County Sheriff's Department to Kansas City,
Missouri. During the trip, Menteer talked out loud to himself, stating among other
things, "I forgot the gun was there when I told that officer he could look," and "I'm
guilty. I'm just going to plead guilty and get it over with," and "I just should have
killed the mother f***er."

       The next day, the government filed a criminal complaint charging Menteer with
being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Five
days later, a grand jury indicted Menteer in a two-count indictment (one count for the
for the gun and one for the ammunition). The indictment also charged that Menteer
was an armed career criminal under the ACCA because he had three prior convictions
for violent felonies – a 1972 conviction for second degree burglary, a 1991 rape
conviction, and a 1992 conviction for escape from a penal institution.

       Prior to trial, Menteer filed a motion to suppress the firearm and ammunition,
alleging the initial stop and detention were unlawful. The district court denied the
motion. At trial, Menteer stipulated to his status as a convicted felon. He also
stipulated the firearm and ammunition had traveled in interstate commerce and the
weapon was operable. The government called Ward and Ripley as witnesses, with
Ripley testifying about the incriminating statements Menteer made during the trip to
Kansas City. The jury found Menteer guilty on both counts. The district court
applied the ACCA and sentenced Menteer to 240 months imprisonment, rejecting
Menteer's claim that his 1972 conviction for second degree burglary did not constitute
a violent felony. Menteer filed this timely appeal.

                                         -3-
                                           II

       Menteer contends the evidence found in the search of his vehicle should have
been suppressed because the length of his detention was unreasonable and lasted
beyond the proper scope of the initial stop. He relies in large part upon United States
v. Ramos, 20 F.3d 348 (8th Cir.), panel reh'g granted, 42 F.3d 1160 (8th Cir. 1994),
which held that the continued detention of defendants, wholly unrelated to the
purpose of the initial stop of their vehicle, was unreasonable and justified suppression
of evidence found in a search of the vehicle. 20 F.3d at 352-53. Reviewing the
factual findings supporting the district court's denial of the suppression motion for
clear error, and the legal conclusions based upon those facts de novo, United States
v. Kriens, 270 F.3d 597, 603 (8th Cir. 2001), we reject Menteer's claim.

       Menteer's reliance upon Ramos is unavailing. On rehearing the panel held that
although the continued unreasonable detention of the Ramos brothers violated the
Fourth Amendment, the subsequent voluntary consent to search the vehicle purged
the primary taint. Ramos, 42 F.3d at 1164. Thus, even if we assume Menteer's
detention lasted beyond a time related to the purpose of the initial stop (an issue we
do not reach), Menteer does not dispute the fact that he consented to the search of his
vehicle. Therefore, his consent purged any Fourth Amendment violation that may
have occurred as a result of an unreasonably long detention following the initial
traffic stop. See United States v. Johnson, 58 F.3d 356, 357-58 (8th Cir. 1995)
(discussing the Ramos decisions and upholding the denial of a suppression motion
where the defendant voluntarily consented to the search of his vehicle).

       Menteer also argues the incriminating statements he made to Lieutenant Ripley
should not have been admitted during trial because the government failed to introduce
those statements during the evidentiary hearing on his motion to suppress. We
disagree. At the time of the evidentiary hearing, Menteer never sought to suppress
the statements he made to Lieutenant Ripley – he only challenged the initial stop,

                                          -4-
detention, and search by Trooper Ward – so we fail to understand why the
government had any obligation during the hearing to introduce Menteer's statements
to Ripley. Furthermore, the statements made to Ripley were spontaneous and not the
product of interrogation, and therefore we see no legitimate basis for suppression in
any event. E.g., United States v. Hatten, 68 F.3d 257, 261 (8th Cir. 1995) ("The
Miranda protections are triggered only when a defendant is both in custody and being
interrogated.").

      Menteer next contends his 1972 conviction for second degree burglary does not
count as a "violent felony" under 18 U.S.C. § 924(e).2 We review this claim de novo.
United States v. Griffith, 301 F.3d 880, 884 (8th Cir. 2002).

      Menteer was convicted under Missouri's pre-1979 burglary statute, which in
some instances defined burglary more broadly than "generic" burglary, such that a
conviction under that statute may or may not constitute a violent felony under the
ACCA. See Taylor v. United States, 495 U.S. 575, 599-600 (1990) (examining
Missouri's statute).3 In cases where a state statute defines burglary more broadly than
generic burglary, Taylor indicates a court should not consider the facts underlying the
conviction, and can only look to the charging papers and/or jury instructions to
determine whether all the elements of generic burglary are present. Id. at 602.


      2
        Section 924(e) defines a "violent felony" in relevant part as "any crime
punishable by imprisonment for a term exceeding one year . . . that . . . is burglary .
. . ." 18 U.S.C. § 924(e)(2)(B) & (B)(ii).
      3
       "[T]he generic, contemporary meaning of burglary contains at least the
following elements: an unlawful or unprivileged entry into, or remaining in, a
building or other structure, with intent to commit a crime." Taylor, 495 U.S. at 598.
Missouri's pre-1979 burglary statute included "nongeneric" burglaries, such as
"breaking and entering 'any booth or tent, or any boat or vessel, or railroad car.'" Id.
at 599 (quoting Mo. Rev. Stat. § 560.070 (1969) (repealed)).


                                          -5-
      Menteer claims the information in his presentence report (PSR) was inadequate
to show his conviction had the elements of generic burglary (specifically, nothing in
the PSR indicates what part of the Missouri statute he admitted violating), and the
government failed to introduce the charging papers at sentencing.

       The government counters that the PSR set forth a sufficient factual background
to establish the conviction counts as a violent felony, wherein it stated "Menteer
forcibly entered a residence, armed with a deadly weapon, with the intent of robbing
the victim." PSR at ¶ 49. The government relies on the fact Menteer did not object
to the PSR's characterization of his criminal conduct.

       We note several circuits have wrestled with the issue whether Taylor forbids
a district court from relying on a statement in a PSR if such reliance constitutes a
consideration of the underlying facts rather than the conviction itself. E.g., United
States v. Palmer, 68 F.3d 52, 59 (2d Cir. 1995) ("We believe . . . that a current
presentence report prepared for a sentencing court presented with the [ACCA]
enhancement issue would ordinarily be a surrogate for the 'elaborate factfinding
process regarding the defendant's prior offenses' that was criticized in Taylor, 495
U.S. at 601, . . . and that employment of the PSR in this case would thus be at odds
with . . . Taylor, the applicable Guidelines commentary [§ 4B1.2 cmt. n.2], and the
vast majority of the pertinent circuit court precedents."); see also United States v.
Sacko, 178 F.3d 1, 7-8 (1st Cir. 1999) (limiting district court's resort to presentence
report to that of determining the character of the conviction and forbidding an
examination of the underlying facts to ascertain whether violence was used).

      In this circuit, however, Menteer's failure to object to the PSR's factual
characterization of his conduct, a characterization which satisfies the generic
elements of burglary, is dispositive. In United States v. Balanga, 109 F.3d 1299 (8th
Cir. 1997), a defendant failed to object to the PSR's description of his prior
convictions, a description which indicated his prior convictions were consistent with

                                         -6-
convictions for generic burglary. 109 F.3d at 1304. We affirmed the district court's
sentence enhancement under the ACCA. Id.

        Arguably, Balanga is distinguishable because the issue was not raised before
the district court, and we reviewed for plain error only. See id. at 1302-03. Here,
Menteer raised the issue before the district court, so our review is plenary. We
nonetheless conclude Menteer's failure to object to the PSR is dispositive. In United
States v. Kriens, a defendant also argued the district court erred in enhancing his
sentence under the ACCA by failing to consider the charging papers; we disagreed
because the defendant had stipulated in his plea agreement he had been convicted of
an attempted burglary which satisfied the generic elements of burglary. Kriens, 270
F.3d at 604-05. We held the admission in the plea agreement shifted the burden to
the defendant to show his conviction fell outside the generic definition of burglary.
Id. at 605.

       In this case, paragraph 49 of the PSR set forth a description of the conviction
which satisfies the generic elements of burglary, and Menteer's failure to object to
that portion of the PSR constitutes an admission of those facts. See United States v.
Moser, 168 F.3d 1130, 1132 (8th Cir. 1999) ("[U]nless a defendant objects to a
specific factual allegation contained in the PSR, the court may accept that fact as true
for sentencing purposes."); see also United States v. Shinault, 147 F.3d 1266, 1278
(10th Cir. 1998) ("[T]he district court was justified in relying on the presentence
report for proof of the . . . conviction [because t]he defendant . . . did not object to the
presentence report on the ground that the . . . conviction was inaccurate."). Thus,
Menteer had the burden of showing his conviction fell outside the generic definition
of burglary after having admitted to the facts contained in the PSR. He did not and
has not shown his 1972 burglary conviction fell outside the generic definition of
burglary, and therefore the district court correctly sentenced Menteer under the
ACCA.



                                            -7-
      Finally, Menteer claims the federal firearm statutes violate his constitutional
due process rights. He argues the government should not only be required to prove
his knowing possession of a firearm, but also that he knew it was illegal for him to
possess a firearm. Menteer relies upon the Supreme Court's decisions in Lambert v.
California, 355 U.S. 225 (1957), and Staples v. United States, 511 U.S. 600 (1994).

      In Lambert the Supreme Court applied a narrow exception to the general
maxim "ignorance of the law is no excuse." The case involved the defendant's wholly
passive conduct — her failure to register as a convicted felon with the City of Los
Angeles without actual knowledge of any duty to register. The Court held "[w]here
a person did not know of the duty to register and where there was no proof of the
probability of such knowledge, he may not be convicted consistently with due
process." 355 U.S. at 229.

       Menteer contends his possession of a firearm is wholly passive conduct, and
therefore Lambert requires the government to prove he knew it was illegal for him to
possess a firearm. Because we have already dismissed the notion that violations of
the federal firearm statutes involve passive conduct, we reject this contention. See
United States v. Udofot, 711 F.2d 831, 840 (8th Cir. 1983) ("Unlike Lambert . . . this
case involves active, not passive, conduct – the delivery of firearms and ammunition
to a common carrier for interstate and foreign shipment"); see also United States v.
Jester, 139 F.3d 1168, 1170 (7th Cir. 1998) (indicating the act of possessing a firearm
that has traveled in interstate commerce is a "volitional" one).

        In Staples, the Supreme Court addressed a violation of the National Firearms
Act, 26 U.S.C. §§ 5801-5872, which required fully automatic weapons to be
registered and made it a crime to possess unregistered firearms covered by the Act.
26 U.S.C. § 5861(d). The particular firearm involved was a semi-automatic AR-15
rifle, modified with M-16 parts without any externally visible indication the weapon
was thereafter fully automatic. At issue was whether the statute required the

                                         -8-
government to prove a defendant not only knowingly possessed the firearm, but also
knew the weapon was capable of automatic fire.

        The Court noted that, even though statutes regulating potentially harmful or
injurious items typically do not require the mens rea element that a defendant know
the illegality of his conduct, 511 U.S. at 607, "there is a long tradition of widespread
lawful gun ownership by private individuals in this country [such that their potential
destructiveness or dangerousness alone] cannot be said to put gun owners sufficiently
on notice of the likelihood of regulation to justify interpreting § 5861(d) as not
requiring proof of knowledge of a weapon's characteristic." Id. at 610, 612. The
Court therefore held the "Government should have been required to prove [Staples]
knew of the features of his AR-15 that brought it within the scope of the Act." Id. at
619.

       Menteer suggests the import of Staples is that when a statute criminalizes what
would otherwise be considered traditionally lawful conduct, i.e., the possession of a
firearm, the government must prove a defendant knew of the illegality of his conduct
unless there is a legitimate expectation the firearm is subject to regulation. E.g.,
United States v. Barr, 32 F.3d 1320, 1323-24 (8th Cir. 1994) (explaining Staples and
holding government need not prove defendant knew it was illegal to possess a sawed-
off shotgun because such a gun is not a traditionally lawful weapon). Menteer argues
he did not have a legitimate expectation his possession of a firearm was subject to
regulation.

       In Bryan v. United States, 524 U.S. 184 (1998), however, the Supreme Court
explained and limited its holding in Staples. The Court said Staples did not hold "it
was necessary to prove that the defendant knew that his possession was unlawful [but
only] that he knew the weapon he possessed had the characteristics that brought it
within the statutory definition of a machinegun." 524 U.S. at 193 (internal quotations
and citations omitted). The Court continued "[t]hus, unless the text of the statute

                                          -9-
dictates a different result, the term 'knowingly' merely requires proof of knowledge
of the facts that constitute the offense." Id.; see also United States v. Emerson, 270
F.3d 203, 217 (5th Cir. 2001) ("Bryan and Staples make clear that the necessary mens
rea in this context does not require knowledge of the law but merely of the legally
relevant facts."). Menteer does not argue the text of § 922(g)(1) dictates a result
different from that mandated by Bryan, and we see nothing in the text of the statute
that would dictate a different result. Thus, all the government had to prove in this
case was that Menteer knew he possessed a firearm; the government did not have to
prove Menteer knew it was illegal to do so.

        Moreover, Menteer is a convicted felon. Therefore, even if Menteer's
interpretation of Staples was correct, the possession of a weapon by a convicted felon
is not considered traditionally lawful conduct. See United States v. Hutzell, 217 F.3d
966, 969 (8th Cir. 2000) ("[T]he possession of a gun, especially by anyone who has
been convicted of a violent crime, is nevertheless a highly regulated activity, and
everyone knows it.").

                                         III

      We affirm the judgment of conviction and sentence in all respects.
                      ______________________________




                                        -10-